Sullivan, J. (dissenting).
Essential to the majority’s suppression of the June 3, 1976 statement and dismissal of the indictment is the view that defendant was in custody at the office of the Department of Investigation, and was therefore entitled to the Miranda warnings before he gave his oral statement. This hypothesis is belied by the facts. Defendant, the Director of Leasing for the Department of Real Estate of the City of New York, was no stranger to the Department of Investigation since he had been questioned at its offices just one month before and had, in fact, given a statement under oath.
On this occasion, June 3, 1976, it had been decided to contact defendant between his home and office so that he would have no opportunity to contact other employees of the Department of Real Estate, who might be under investigation, in order to reconcile their stories. Defendant was met by two detectives at the railroad station, rather than at his home in North Tarrytown, so as to avoid embarrassing him in front of his family and friends.
When defendant and the two detectives arrived at the Department of Investigation offices, they proceeded to the office of Stanley Lupkin, First Deputy Commissioner. At the outset, defendant was told by Commissioner Lupkin that he could leave whenever he wanted, and was not obliged to answer any questions.
Defendant, who at an earlier interview had denied receiving money from anyone in his capacity as a city employee, was told that evidence of a payment of $3,000 to him by Haller had been developed. Initially, defendant stated that he had no recollection of ever receiving money from Haller. A tape was played of a conversation which took place between defendant and Haller, three years after the payment. The tape contained incriminating evidence. After some questioning by Commissioner Lupkin defendant admitted his involvement, stating "so you got me.”
During the questioning defendant never asked for an attorney, nor did he refuse to answer questions. He was repeatedly *452reminded that he was free to leave whenever he wanted. While he was told that he might be indicted for accepting the $3,000, he was advised that he would not be indicted for leaving the department’s office. Defendant’s obvious concern was over whether his job and pension could be saved.
Later, when the stenographer arrived, defendant was sworn and was read his constitutional rights. When asked if he wanted an attorney present, defendant replied "no need.” He was also told that his refusal to answer questions, alone, would not subject him to dismissal. Commissioner Lupkin again reminded defendant that the proceeding would be terminated if he wished to change his mind and consult a lawyer. Before the recorded statement was concluded, defendant acknowledged that he had come to the commissioner’s office voluntarily and that he had been told that he was free to leave at any time. There was no off-the-record conversation once the recorded proceeding began. At the conclusion of the statement defendant left to return to his home.
Defendant’s excuse that his conjunctivitis sapped his will is a mere facade. He had suffered from the disease for 10 years, and had functioned well, working for that entire period. Indeed, he had attained the office of Director of Leasing since contracting the disease. On the morning in question he was on his way to work, not to a doctor for treatment.
On the basis of these facts, which were adduced at the suppression hearing, the court properly refused to exclude defendant’s June 3, 1976 statement, finding that defendant’s answers were voluntary, not coerced, and that the interview had not been conducted while defendant was in a custodial status. That finding was eminently correct and should not be disturbed. When defendant arrived at Commissioner Lupkin’s office, he was not in custody and it was thus not necessary to warn him of his Miranda rights at the outset of the interview. Custody occurs when a person reasonably believes that he has been deprived of his freedom of action, or that his freedom of action has been restrained by law enforcement officials. (Oregon v Mathiason, 429 US 492; People v Yuhl, 25 NY2d 585, cert den 400 US 851.) Defendant, understandably, was uncomfortable when confronted with evidence of his involvement in a crime, the repercussions from which could be imprisonment, disgrace and loss of job and pension rights. But it hardly serves to convert this meeting, even with all of its attendant unpleasantness, into a custodial situation.
*453The taped conversation between defendant and Haller was received in evidence without objection, so that any error in its reception is not preserved for review, unless reversal is warranted in the interest of justice (CPL 470.15). The tape was relevant not only to confirm defendant’s acceptance of the $3,000 but, as well, because the conversation showed the nature of the relationship between defendant and Haller. Defendant’s willingness to speak about illicit activities in his agency was a tacit recognition that the two had "done business” on an earlier occasion.
At no time did the People attempt, either in their examination of Haller or cross-examination of defendant, to show that defendant was involved in any other corrupt transaction or to suggest that he was implicated in the deals he spoke about on the tape.
Commissioner Lupkin testified that defendant had been interviewed because State and Federal prosecutors wanted his co-operation in investigating the activities he described on the tape. Again, there was no objection to Lupkin’s testimony about the continuing investigation into corruption in the Department of Real Estate. Objections were sustained to questions seeking to elicit the prosecutors’ belief that defendant had information about wrongdoing and the witness accepted the court’s characterization that Commissioner Lupkin had told defendant that he was being investigated. No attempt was made to imply that defendant was involved in any other illegality. Commissioner Lupkin did testify that he wanted to question defendant about whether he had information concerning illegal activities on the part of himself and others in the Department of Real Estate. He further testified that defendant denied having any evidence of corruption.
This evidence was necessary to demonstrate lack of coercion, inasmuch as defendant had claimed since the suppression hearing that he had been picked up by detectives on June 3, 1976 and held incommunicado at Department of Investigation offices, to force him into making an incriminating statement. The People were entitled to show that the manner by which defendant was escorted to Commissioner Lupkin’s office was calculated not to terrorize him, but to prevent him from alerting those about whom he had made insinuations of corruption in the taped conversation and, if possible, to solicit his co-operation against those persons. Finally, and in any event, defendant himself testified at length at both the sup*454pression hearing and the trial about the efforts to secure his co-operation against others. No reversible error was committed in portraying the circumstances under which defendant was questioned and the purpose of the interrogation.
Accordingly, the judgment should be affirmed.
Evans and Markewich, JJ., concur with Lupiano, J. P.; Sullivan, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on July 6, 1977, reversed, on the law, defendant’s motion to suppress his statement given to the Department of Investigation on June 3, 1976, granted and the indictment dismissed.